Citation Nr: 0738226	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  06-19 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).  

3.  Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs




WITNESSES AT HEARING ON APPEAL

Appellant, his mother, and his stepfather


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1986 to October 
1986, from March 1987 to July 1987, and from December 1990 to 
May 1991. 

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal from a May 2005 rating decision in 
which the RO denied the veteran's claim for service 
connection for hearing loss, and granted a temporary total 
rating under the provisions of 38 C.F.R. § 4.29 for VA 
hospitalization for PTSD, from March 14, 2005, reinstating 
the initial 50 percent schedular rating from June 1, 2005.  
In a June 2005 rating decision, the RO extended the temporary 
total rating for PTSD through June 30, 2005, continued the 
veteran's 50 percent rating for PTSD before and after the 
period of hospitalization, and denied the veteran's claim for 
a TDIU.

In July 2005, the veteran filed a notice of disagreement 
(NOD) as to the three issues set forth on the title page.  A 
statement of the case (SOC) was issued in May 2006, and the 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in June 2006. In October 
2006, the RO continued the denial of the claims on appeal, as 
reflected in a supplemental SOC (SSOC).

In October 2007, the appellant, his mother, and his 
stepfather  testified during a video conference hearing 
before the undersigned Veterans Law Judge; a transcript of 
that hearing is of record. 


The Board's decision on the claim for service connection for 
a hearing loss and the claim for a higher rating for PTSD is  
set forth below.  The claim for a TDIU is addressed in the 
remand following the order; that matter is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the appellant when further 
action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  Although the veteran may well have experienced 
significant in-service noise exposure, as alleged, there is 
no evidence of hearing loss for many years after service, and 
the only competent opinion to address the question of whether 
there exists a nexus between alleged in-service noise 
exposure and current hearing loss disability is not 
supportive of the claim.

3.  The  veteran's PTSD has been manifested by chronic 
intrusive thoughts and recollections, slight and occasional 
suicidal thoughts, irritability, outbursts of anger and 
violence, hypervigilance, chronic sleep disturbance, 
depression, impaired impulse control, anxiety, social 
isolation, and impaired concentration; these symptoms suggest 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss are 
not met.  38 C.F.R. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2007). 

2.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria for a 70 percent schedular rating for 
PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 
4.10, 4.20, 4.130, Diagnostic Code (DC) 9411 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claims, in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
rating (to include the rating criteria for all higher ratings 
for a disability), as well as information regarding the 
effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a February 2005 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for service 
connection for hearing loss and the claim for a higher rating 
for PTSD, as well as what information and evidence must be 
submitted by the appellant, what information and evidence 
would be obtained by VA, and the need for the appellant to 
advise VA of and to submit any further evidence that is 
relevant to the claims.  Clearly, this  letter meets 
Pelegrini's content of notice requirements, as well as the 
VCAA's timing of notice requirement.

Additionally, the  May 2006 SOC set forth the criteria for 
higher ratings for PTSD (which is sufficient for 
Dingess/Hartman), and a May 2006 letter generally informed 
the appellant how disability ratings and effective dates are 
assigned, as well as the type of evidence that impacts those 
determinations.  After issuance of each notice described 
above, and opportunity for the appellant to respond, the 
October 2006 SSOC reflects readjudication of the claims.  
Hence, the appellant is not shown to be prejudiced by the 
timing of this latter notice.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); see also, Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
complaint VCAA notification followed by readjudication of the 
claim, such as in a SOC or supplemental (SSOC), is sufficient 
to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, outpatient treatment 
records from VA Medical Centers (VAMCs) in Coatesville and 
Lebanon, Pennsylvania, and from a VA clinic in Reading, as 
well as VA examination reports.  Also of record and 
considered in connection with these claims is the transcript 
of the veteran's October 2007 Board hearing, as well as 
various written statements provided by the veteran, and by 
relatives, a friend, and his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims for service 
connection and for a higher rating for PTSD, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).  
Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

The medical evidence does not reflect the presence of hearing 
loss disability during the period of the veteran's active 
service.  Audiometric testing conducted in connection with 
the veteran's August 1986 entrance examination revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
5
10
5
LEFT
        
5
 5
0
 5
0

However, the absence of in-service evidence of hearing loss 
is not fatal to the claim, see Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  Evidence of a current hearing loss 
disability (i.e., one meeting the requirements of section 
3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

In this case, the post-service evidence does not reflect 
evidence of hearing loss for many years.  The first 
documented medical evidence of any hearing loss is reflected 
in the report of a March 2005 VA audiological evaluation, 
which took place approximately 14 years after the veteran's 
discharge from service.  Audiogram findings, in pure tone 
thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
       
30
30
30
25
30
LEFT
       
10
10
  5
10
30

Speech recognition scores on the Maryland CNC Word List were 
96 percent in both the veteran's left and right ears. 

The Board points out that passage of many years between 
discharge from active service and the objective documentation 
of a claimed disability is a factor that weighs against a 
claim for service connection.  See Maxson v. Gober, 230 F.3d  
1330, 1333 (Fed. Cir. 2000).  Moreover, in this case, the 
only competent opinion addressing the question of whether 
there exists a nexus between current hearing loss disability 
and alleged hearing loss in service is not supportive of the 
claim. 

The March 2005 VA examiner also noted that she had reviewed 
the veteran's claims file and found no hearing tests in the 
file; and had considered the veteran's service as a member of 
an artillery unit, as well as his reported post-service noise 
exposure from work when he wore hearing protection, his lack 
of recreational noise exposure, and his denial of recent 
otologic disease, vertigo, and a family history of hearing 
loss.  After conducting an audiological evaluation, the 
examiner noted that pure tone testing revealed a mild, flat 
conductive hearing loss in the right ear and a normal sloping 
to mild then to severe sensorineural hearing loss in the left 
ear.  Speech reception thresholds were noted as in agreement 
with pure tone results.  The examiner diagnosed mild 
conductive hearing loss in the right ear and mild to severe 
high frequency sensorineural hearing loss in the left ear.  
Based on these facts, she concluded that without more 
information, especially hearing tests from active service, 
she could not determine service connection without resorting 
to speculation.  The examiner also noted that test results 
indicated that medical intervention would potentially improve 
the veteran's hearing.  

Hence, the only objective opinion addressing the etiology of 
hearing loss is not supportive of the claim, and neither the 
veteran nor his representative has  presented, identified, or 
even alluded to the existence of a competent opinion that, in 
fact, establishes a nexus between current hearing loss and 
service.

In adjudicating this claim, the Board has considered the 
veteran's oral and written assertions concerning acoustic 
trauma experienced during service in the  Persian Gulf.  The 
evidence in the claims file reflects that he served in an 
artillery battalion during service and the Board accepts, as 
credible, his assertions that he had significant noise 
exposure in service.  However, to the extent that the veteran 
is asserting a relationship between such exposure in-service 
and current hearing loss, such assertions-however sincere-
simply do not constitute persuasive evidence in support of 
the claim.  Questions of diagnosis and causation within the 
province of trained professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As a layperson without the 
appropriate training and expertise, the veteran simply is not 
competent to provide a probative (persuasive) opinion on such 
matters.  See Bostain v. West, 11 Vet. App. 124, 127 (1998) 
(citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  For these reasons, the 
veteran's own assertions in this regard have no probative 
value.

For all the foregoing reasons, the claim for service 
connection for hearing loss must be denied.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine.  However, as no competent, probative evidence 
supports the claim, the benefit-of-the-doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990). 

III.  Higher Rating for PTSD

A.  Factual Background

The veteran underwent a VA examination in March 2005.  He 
complained that his nightmares, drinking and hypervigilance 
had increased.  The veteran reported that he had been 
admitted to the PTSD Program at the Coatesville VAMC during 
the previous year, but had to leave because of his 
girlfriend's suicide threat.  The veteran also consulted two 
or three times with a Dr. G. before that individual 
terminated his practice.  The veteran said that he 
subsequently discontinued individual therapy because of 
problems establishing rapport with the replacement doctor at 
clinic.  It was noted that the divorced veteran lived alone 
and had two teenage sons, that he had been unemployed for one 
year, and had sought some vocational rehabilitation in order 
to return to the job market.  The veteran stated that his 
restricted social life was by design.  He denied suicide 
attempts and reported nightmares, flashbacks, and that he 
constantly felt under threat of enemy small arms.  He was 
also hypervigilant about foreign nationals.  

On examination, the veteran appeared alert, coherent, and 
appropriately groomed.  A moderate depression was noted and 
insight and judgment wavered between fair and poor.  Other 
testing indicated the presence of PTSD and that he might be 
prone for suicide.  The veteran denied suicidal ideation and 
agreed to a contract for safety by a commitment to a 
treatment program at a VA facility.  There was no evidence of 
cognitive deficit noted.  The examiner diagnosed severe PTSD 
with depression and alcohol dependence, and assigned a Global 
Assessment of Functioning (GAF) score of 49.

A June 2005 VA discharge summary notes that the veteran was 
admitted to the PTSD Program at the Coatesville VAMC in March 
2005 after presenting with the following symptoms: intrusive 
recollections and nightmares of traumatic combat experiences, 
distress at exposure to trauma reminders, diminished 
participation in significant activities, detachment from 
others, restricted affect, sleep disturbance, irritability 
and outbursts of anger, difficulty concentrating, 
hypervigilance, and depressed mood.  The staff examiner 
diagnosed the veteran with chronic PTSD and assigned GAF 
scores of 40 on admission and 44 at discharge.

During August and September 2005 psychological evaluations at 
the VA clinic in Reading, the veteran expressed concern about 
his anger and impulse control.  It was noted that the veteran 
recently was in two physical altercations, with a brother and 
with his best friend.  The staff psychiatrist noted that the 
veteran appeared to be minimizing his use of alcohol.  The 
veteran denied any suicidal or homicidal attempts in the 
past.  On examination in August, the veteran was dressed 
casually, but had arrived late.  An angry mood and affect 
were noted.  Insight and judgment were rated as poor.  On 
examination in September, the veteran was casually dressed, 
interacted well, speech was coherent, affect was appropriate 
and his mood was judged "okay".  He denied suicidal and 
homicidal ideation. 

VA medical records dated from October 2005 to May 2006 show 
that the veteran was an active participant in group 
psychiatric counseling for his PTSD symptoms.

A May 2006 VA discharge summary reflects that the veteran was 
hospitalized at the PTSD Program at the Coatesville VAMC for 
three months in 2006.  He presented with intrusive 
recollections and nightmares of traumatic combat experiences, 
distress at exposure to trauma reminders, efforts to avoid 
situations, diminished participation in significant 
activities, restricted effect, sleep disturbance, 
irritability and outbursts of anger, difficulty 
concentrating, hypervigilance, and a depressed mood.  After 
treatment, it was noted that the veteran showed improvement 
across all dimensions of his disability.  Nightmares 
decreased from a rate of seven a week to three or four a 
week.  By discharge, the veteran had not reported angry 
outbursts in several weeks.  Testing revealed some mild 
deficits, but did not support a diagnosis of impaired 
cognitive functioning.  At discharge, the veteran's diagnosis 
was chronic PTSD with an assigned GAF score at admission of 
38 which had improved to 45 at discharge.  

A subsequent May 2006 VA medical record noted that the 
veteran did not participate in individual counseling because 
his fee-based provider had terminated his arrangement with 
VA.  It was also noted that the veteran had a hard time 
trusting other people, he felt abandoned and hurt by this 
development.  Another May 2006 VA record showed that the 
veteran tested positive for a depression screen and was 
assigned a GAF score of 43.

The veteran underwent another VA examination in July 2006.  
He then complained that he was essentially unchanged since 
his last examination but for worse nightmares, that he had 
only one friend, and that he avoided other people.  The 
examiner noted that the veteran had undergone group therapy 
at the Lebanon VAMC, individual therapy at the Coatesville 
VAMC, and had been an inpatient at the Coatesville facility 
for a recent three-month period.  A history of violence was 
noted.  The veteran tended to attack other people when 
drinking alcohol, but tended to attack objects when he became 
angry.  

On examination, the veteran appeared clean, neatly groomed, 
and casually dressed.  The examiner noted that there were no 
obsessive behavior or rituals, panic attacks and homicidal 
thoughts, but noted slight and occasional thoughts of suicide 
(without plan or intention), mildly impaired memory, 
intrusive thoughts, difficulty sleeping, and estrangement 
from others..  The veteran reported that he had no usual 
occupation.  He indicated that, while he has an associate's 
degree in computers, he never sought a job in that field 
because he believed he cheated in school and never really 
learned anything.  The examiner diagnosed chronic PTSD and 
assigned a GAF score of 45.  The examiner also noted that the 
effects of his anger led the veteran to further isolate and 
withdraw and was the primary reason he quit his last job as 
an armed security guard.  The examiner also noted the 
veteran's problems with concentration and retention.

In a letter received in July 2006, the veteran's former 
service comrade T.G. noted that both he and the veteran 
experienced much difficulty upon their return from the Gulf 
War, especially depression and anger.

In a letter received in July 2006, the veteran's mother 
stated that she witnessed one of the veteran's flashbacks, 
that he was depressed all the time and had nightmares and 
could not hold a job.  She wrote of the veteran's anger and 
reported that he often fought with friends and family.  She 
said that her son had been living with her for four years 
because he had no money and because he could not hold a job.  

In another letter received in July 2006, the veteran's former 
spouse wrote that the veteran's anger, depression and 
terrible nightmares marked their life after his return from 
the Persian Gulf War and contributed to the couple's divorce.

During the October 2007  Board hearing,  the veteran and his 
representative asserted that the veteran's PTSD symptoms 
include suicidal thoughts, intrusive thoughts, sleeping with 
a loaded gun and with a bat under his bed, isolated living at 
the home of his stepfather and mother after the loss of his 
marriage, socializing with only one close friend from the 
service, obsessive rituals, continuous panics and depression, 
forgetfulness which led to the amputation of his arm at work 
and to the loss of his car, fits of anger, nightmares, 
hypervigilance, and fighting (Transcript at pp. 3-4, 10-11, 
15).  His mother testified that the veteran has lived at home 
for the past seven years and that he was often nasty, 
depressed and out of control (Transcript at pp. 12-13).

B.  Analysis

Disability evaluations are determined by application of 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3 (2007).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

The RO assigned the veteran's 50 percent rating for PTSD 
under DC 9411.  However, the criteria for rating all 
psychiatric disabilities other than eating disorders is set 
forth in a General Rating Formula.  See 38 C.F.R. § 4.130 
(2007).

Under the formula, a 50 percent rating is assigned when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.

Reports of psychiatric examination and treatment frequently 
include a GAF score.  According to the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), a GAF scale includes 
scores ranging between zero and 100 which represent the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health-
illness.  The GAF score and the interpretations of the score 
are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
However, an assigned GAF score, like an examiner's assessment 
of the severity of a condition, is not dispositive of the 
percentage rating issue; rather, it must be considered in 
light of the actual symptoms of a psychiatric disorder (which 
provide the primary basis for the rating assigned).  See 38 
C.F.R. § 4.126(a) (2007). 

Considering the evidence in light of the above, and affording 
the veteran the benefit of the doubt (see 38 U.S.C.A. 
§ 5107(b) and 38 C.F.R. § 3.102), the Board finds that the 
criteria for a 70 percent rating for PTSD are met.

Collectively, the pertinent evidence reflects that the 
veteran's psychiatric symptomatology has included chronic 
intrusive thoughts and recollections,  slight suicidal 
thoughts, irritability, outbursts of anger and violence, 
hypervigilance, chronic sleep disturbance, depression, 
impaired impulse control, anxiety, social isolation, and 
impaired concentration.

Testing accomplished in connection with the March 2005 VA 
examination showed that the veteran might be prone for 
suicide, and the July 2006 VA examiner noted that the veteran 
had some slight and occasional thoughts of suicide (but 
without plan or intention).  There also is evidence of 
depression, as noted on VA examination in March 2005, a 
depressed mood noted on his admittance to an inpatient PTSD 
Program at a VAMC in both March 2005 and February 2006; he 
also tested positive for a depression screen in May 2006.

Written and oral statements support symptoms of depression 
and his impaired impulse control.  As noted during 
psychological evaluations at a VA clinic in August and 
September 2005, the veteran had recently been in two fights, 
with a brother and with his only friend.  The July 2006 VA 
examiner reported a history of violence and that the veteran 
tended to attack other people when drinking alcohol, but 
tended to attack objects when he became angry.

Evidence in the record also supports that the veteran has had 
difficulty in adapting to stressful circumstances, such as 
work.  The report of the July 2006 VA examination included 
the examiner's opinion that the veteran's fear of the effects 
of his anger was the primary reason that led him to quit his 
job as an armed security guard.

The record also tends to show some social isolation.  The 
veteran lives with his mother and stepfather while 
unemployed, and he indicated that he socializes with only one 
friend from the service, and he discontinued individual 
therapy after his provider left VA service.  Such evidence 
also tends to show impairment in the veteran's ability to 
establish and maintain effective relationships.

Overall, the Board finds that this symptomatology is 
suggestive of occupational and social impairment with 
deficiencies in most areas, such as work, family 
relationships, judgment, thinking or mood, consistent with a 
70 percent rating.  

Likewise, the Board notes that the assigned GAF scores 
ranging from 38 to 49 are largely consistent with the 
assignment of a 70 percent disability rating. 

According to DSM-IV, GAF scores ranging from 41 to 50 are 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  GAF 
scores ranging between 31and 40 are assigned when there is 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).

The Board emphasizes, however, that the symptoms associated 
with the veteran's PTSD do not meet the criteria for the 
maximum, 100 percent, rating.  As noted above, a 100 percent 
rating requires total occupational and social impairment due 
to certain symptoms; however, the Board finds that those 
delineated symptoms (or, comparable symptoms) are not 
characteristics of the veteran's PTSD disability.  Evidence 
of record does not indicate that the veteran has exhibited 
persistent delusions; grossly inappropriate behavior; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

For all the foregoing reasons, the Board concludes that a 70 
percent, but no higher, rating for PTSD is warranted.


ORDER

Service connection for hearing loss is denied

A 70 percent rating for PTSD is granted, subject to the legal 
authority governing the payment of compensation benefits.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for a TDIU is warranted. 

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2007).

Given the Board's decision granting the veteran a 70 percent 
rating for PTSD, the veteran now meets the minimum percentage 
requirements for a TDIU.    However, the question still 
remains whether the veteran is, in fact, unemployable due to 
his service-connected disabilities.  

The central inquiry is "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  See Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993).  Consideration may be given to the 
veteran's education, special training, and previous work 
experience, but not to his age or to the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19 (2007); see also Van Hoose v. Brown, 4 Vet. App. 
361 (1993).

As indicated above, the July 2006 VA examiner noted that the 
veteran's fear of his anger had driven his tendency to 
isolate and withdraw and was the primary reason that he quit 
his job as an armed security guard.  The examiner also noted 
that the veteran had severe problems with concentration and 
retention.  While the examiner responded in the affirmative 
to a question as to whether the veteran had total social and 
occupational impairment, he  focused his remarks on the 
veteran's former job as an armed security guard.  
Significantly, he did not directly address whether the 
veteran's PTSD precludes all substantially gainful 
employment.

Under these circumstances, the Board finds that further 
medical opinion evidence is needed to resolve the claim for a 
TDIU.  See 38 U.S.C.A. § 5103A.  For the sake of efficiency, 
the RO should return the claims file to the July 2006 VA 
examiner for a supplemental medical opinion, or, if he is 
unavailable, to another physician.  The RO should only 
arrange for another examination of the veteran if such an 
examination is needed to resolve the claim.  

The veteran is hereby notified that failure to report to any 
scheduled examination, without good cause, shall result in a 
denial of the TDIU claim (which is a claim for increase).  
See 38 C.F.R. § 3.655(b) (2007).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to any  
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
date and time of the examination sent to him by the pertinent 
VA medical facility.

Prior to obtaining the requested opinion, the RO should 
obtain further information from the veteran, so that the 
medical opinion obtained will be a fully informed one.  In 
this regard, the Board also notes that the veteran never 
completed and filed a VA Form 21-8940 (Application for 
Increased Compensation Based on Unemployability) when he 
filed his TDIU claim, so there is little evidence in the 
claims file of the veteran's employment history, educational 
background and other experiences relevant to consideration of 
a TDIU.  This action should be accomplished on remand.

The RO should also give the veteran another opportunity to 
present information and evidence pertinent to the claim for a 
TDU, notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also  38 U.S.C.A. § 5103(b)(3) (West Supp. 2007) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period).  The RO should request that the appellant submit all 
evidence in his possession, and ensure that its letter to him 
meets the requirements of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006)-particularly, as regards disability 
ratings and effective dates, as appropriate.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

The actions identified herein are consistent with the duties 
imposed by the VCAA. See 38 U.S.C.A. §§ 5103, 5103A  (West 
2002); 38 C.F.R. § 3.159 (2007).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim for a TDIU. 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1. The RO should  provide the veteran with 
a copy of VA Form 21-8940 (Application for 
Increased Compensation Based on 
Unemployability) to complete and file with 
the RO.

2.  The RO should send to the veteran and 
his representative a letter requesting that 
the veteran provide sufficient information, 
and if necessary, authorization to enable 
it to obtain any additional evidence 
pertinent to the claim for a TDIU that is 
not currently of record. 

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
ensure that its letter meets the 
requirements of Dingess/Hartman (cited to 
above)-particularly, as regards disability 
ratings and effective dates, as 
appropriate.

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records and responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken

4.  After all available forms, records 
and/or responses from each contacted 
entity are associated with the claims 
file, or the time period for the veteran's 
response expires, the RO should forward 
the claims file to the July 2006 VA 
examiner (or another appropriate 
physician) for an opinion as to whether it 
is at least as likely as not (i.e., there 
is a 50 percent or more probability) 
that-without regard to the veteran's age 
and notwithstanding any impairment due to 
any nonservice-connected disabilities-the 
veteran's service-connected PTSD 
disability renders him unable to obtain or 
retain substantially gainful employment.  
The physician should provide the complete 
rationale for the opinion expressed in a 
printed (typewritten) report.

If an examination of the veteran is needed 
to provide the requested opinion, the  RO 
should arrange for the veteran to undergo 
a VA examination, by a psychiatrist 
(M.D.), at an appropriate VA medical 
facility, to obtain the opinion requested 
above.  The entire claims file must be 
made available to the psychiatrist 
designated to examine the veteran, and the 
examination report and opinion should 
include discussion of the veteran's 
documented medical history and assertions.  
The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinion 
expressed, in a printed (typewritten) 
report.

5.  If the veteran fails to report to  any 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for a TDIU.  
If the veteran fails to report to any 
scheduled examination, the RO must apply 
the provisions of 38 C.F.R. § 3.655(b).  
Otherwise, the RO should adjudicate the 
claim in light of all pertinent evidence 
and legal authority.

7.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this remand is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet.  App. 129, 141 
(1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


